DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Acknowledgment
Claim 27 is amended and field on 12/20/2021.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with William English on 2/7/2022.
The application has been amended as follows: 
Claims 1-2, 46-51 are canceled.
In lines 10-11 of claim 3, “manipulating the tubular member to direct the distal end into the thoracic duct; expanding the expandable member” is changed to “manipulating the tubular member comprising directing the expandable member into the thoracic duct and positioning the expandable member between a first valve of the thoracic duct and a second valve of the thoracic duct; expanding the expandable member within the thoracic duct distally beyond the first valve”.    
In line 4 of claim 9, “lymphatic fluid returning at least a portion” is changed to “lymphatic fluid, returning at least a portion”.
In lines 10-11 of claim 27, “manipulating the tubular member to direct the distal end into the thoracic duct; expanding the expandable member” is changed to “manipulating the tubular member comprising directing the expandable member into the thoracic duct and positioning the expandable member between a first valve of the thoracic duct and a second valve of the thoracic duct; expanding the expandable member within the thoracic duct distally beyond the first valve”.
Reasons for Allowance
Claims 3-10, 27, 33-35 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
As to claim 3, a method for treating a patient via a thoracic duct of a patient's body, comprising: providing a tubular member comprising a proximal end. a distal end sized for introduction into the patient's body, and an expandable member on the distal end adjacent a distal tip of the tubular member: introducing the distal end of the tubular member into vasculature of the patient's body via a percutaneous access site with the expandable member in a contracted condition; advancing the tubular member until the distal end is disposed within a junction of the patient's left internal jugular vein and left subclavian vein; manipulating the tubular member comprising directing the expandable member into the thoracic duct and positioning the expandable member between a first valve of the thoracic duct and a second valve of the thoracic duct; expanding the expandable member within the thoracic duct distally beyond the first valve to substantially isolate the thoracic duct from the left internal jugular vein and left subclavian vein in combination with other claimed structure was not found or rendered obvious by the prior art of record.
 In particular, Sterman et al. (US. 6,699,231B1) (“Sterman”) is the closest prior art of record. Even though Sterman discloses a method for treating a patient via a thoracic duct of a patient's body, comprising: providing a tubular member comprising a proximal end. a distal end sized for introduction into the patient's body, and an expandable member on the distal end adjacent a distal tip of the tubular member: introducing the distal end of the tubular member into vasculature of the patient's body via a percutaneous access site with the expandable member in a contracted condition; advancing the tubular member until the distal end is disposed within a junction of the patient's left internal jugular vein and left subclavian vein, Sterman fails to disclose  the step of manipulating the tubular member comprising directing the expandable member into the thoracic duct and positioning the expandable member between a first valve of the thoracic duct and a second valve of the thoracic duct; expanding the expandable member within the thoracic duct distally beyond the first valve to substantially isolate the thoracic duct from the left internal jugular vein and left subclavian vein.
As to claim 27, a method for diagnosing, monitoring, or treating a patient via a thoracic duct of a patient's body, comprising: providing a tubular member comprising a proximal end, a distal end sized for introduction into the patient's body, and an expandable member on the distal end; introducing the distal end of the tubular member into vasculature of the patient's body via a percutaneous access site with the expandable member in a contracted condition; advancing the tubular member until the distal end is disposed within a junction of the patient's left internal jugular vein and left subclavian vein; manipulating the tubular member comprising directing the expandable member into the thoracic duct and positioning the expandable member between a first valve of the thoracic duct and a second valve of the thoracic duct; expanding the expandable member within the thoracic duct distally beyond the first valve to substantially isolate the thoracic duct from the left internal jugular vein and left subclavian vein in combination with other claimed structure was not found or rendered obvious by the prior art of record.
 In particular, Sterman et al. (US. 6,699,231B1) (“Sterman”) is the closest prior art of record. Even though Sterman discloses a method for diagnosing, monitoring, or treating a patient via a thoracic duct of a patient's body, comprising: providing a tubular member comprising a proximal end, a distal end sized for introduction into the patient's body, and an expandable member on the distal end; introducing the distal end of the tubular member into vasculature of the patient's body via a percutaneous access site with the expandable member in a contracted condition; advancing the tubular member until the distal end is disposed within a junction of the patient's left internal jugular vein and left subclavian vein, Sterman fails to disclose  the step of manipulating the tubular member comprising directing the expandable member into the thoracic duct and positioning the expandable member between a first valve of the thoracic duct and a second valve; expanding the expandable member within the thoracic duct distally beyond the first valve to substantially isolate the thoracic duct from the left internal jugular vein and left subclavian vein.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments, see brief, filed 12/20/2021, with respect to limitation of claim 51 have been fully considered and are persuasive.  The 103 rejection of claim 51 has been withdrawn. 
Applicant’s arguments in page 12 with regards to claims 1 and 3 (as presented in 12/20/2021) that Sterman (US. 6,699,231 B1) fails to have an ex-vivo treatment device coupled to the proximal end of the tubular member nor infusion device. This is found not persuasive as the catheter of Sterman can be connected a device which drains, filters and returns the treated lymph back as in Col. 25, lines 17-40 and this limitation was supported by the Babb. 
Applicant argues in page 13 with regards to Babb (US. 4,411,792) that it fails to disclose the infusion device. This is found not persuasive as the infusion device 16 of Babb is used to infuse the treated lymph back to the body.
The argument in page 14 with regards to claims 1, 3 with a presented figure. This argument is not valid as the figure is not belong to any of the applied arts in the final rejection.
The argument in page 15 with regards to claim 2 that the applied art fails to disclose the step of leukofiltration and step of decreasing t-cell activation. This is found not persuasive as Sterman/ Babb (in Col 2, lines 1-10) perform the leukofiltration and removing (the white cell) lymphocytes will decrease the immune response.
The argument in page 16 with regards to claim 27, that Bristow (US. 20110250287A1) fails to disclose the step of analyzing the removed lymphatic fluid to monitor cancer status and quantifying circulation t-cell surface markers or substance that released by tumor cells. This is found not persuasive as Bristow (US. 20110250287A1) discloses that in ¶0027, ¶0051 and ¶0052 discloses the step analyzing the removed lymphatic fluid to monitor cancer status and quantifying circulation t-cell surface markers or substance that released by tumor cells.
The argument in page 17 with regards to claim 5 that the applied Babb fails to disclose the step of leukofiltration and decrease t-cell activation. This is found not persuasive as Sterman/ Babb (in Col 2, lines 1-10) perform the leukofiltration and removing (the white cell lymphocytes will decrease the immune response.
The argument in page 18 with regards to claim 6, that Bristow fails to disclose the step of separating proteins, etc.  This is found not persuasive as Bristow discloses in ¶0016 that circulating the antibody proteins (a or b, just to show that the antibody is protein), and the abstract in general shows the method of reducing the selected antibodies by removing the unwanted and return the treated fluid to the body (fluid can be blood or lymph). In ¶0051 discloses the method can be used for identify, quantify, and/or remove other components. In ¶0052, the step (22), the antiphospholipid antibodies which will be removed and discarded or step (18) just remove the antibodies to enable xenotransplant. This mean, other antibodies which are in the fluid will be separated from the antiphospholipid antibodies and returned back to the body.
The argument in page 19 with regards to claim 9 that the fluid is treated to treat HIV or other viral infection was not found in applied arts. This is found not persuasive as Bristow discloses in ¶0002, ¶0052 the treatment of the lymphatic fluid is used to treat HIV.
The argument in the paragraph of page 19 with regards to claims 34-35 that the art fails to read on step of identifying t-cells, quantifying antigens or mediators. This is found not persuasive as Bristow discloses in ¶0027, ¶0051-¶0052 the step of identifying t-cells and quantifying (tumor) antigens or mediators.
It should be noted the rejections for claims 1-2 and 46-50 could be maintained and that claims 1-2 and 46-50 are canceled as authorized by William English on 2/7/2022.  Also, the previous rejections for claim 3 and 27 could be maintained but are overcome by the amendments above authorized by William English on 2/7/2022
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMZA A. DARB whose telephone number is (571)270-1202. The examiner can normally be reached 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAMZA A DARB/Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783